t c memo united_states tax_court kenneth w stejskal sr and jane stejskal et al petitioners v commissioner of internal revenue respondent docket nos filed date joe alfred izen jr for petitioners daniel n price for respondent 1cases of the following petitioners are consolidated herewith stejskal enterprises trust docket no total health center trust docket no and bioactive kansas trust docket no memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in and additions to tax with respect to petitioners’ federal_income_tax for as follows docket no deficiencies sec_6651 sec_6662 additions to tax penalties internal_revenue_code dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the deficiencies included whipsaw determinations against petitioner trusts in the event that the validity of the trusts was sustained by the court however in a stipulation of settled issues the parties agreed stejskal enterprises trust bioactive kansas trust and total health center trust should be disregarded for tax purposes because the trusts were grantor trusts lacked economic_substance or were assigned income attributable to petitioners kenneth w stejskal sr and jane stejskal all income reported by stejskal enterprises trust bioactive kansas trust and total health center trust is properly reportable by petitioners kenneth w stejskal sr and jane stejskal on their individual_income_tax_return form_1040 on schedule c profit or loss from business all substantiated expenses allowed under the i r c attributable to stejskal enterprises trust bioactive kansas trust and total health center trust are properly reportable by petitioners kenneth w stejskal sr and jane stejskal on their individual_income_tax_return form_1040 at trial petitioners conceded the addition_to_tax under sec_6651 and the penalty under sec_6662 with respect to kenneth w stejskal sr and jane stejskal petitioners after these concessions the issues for decision are whether gross_receipts reported by bioactive kansas trust were counted twice when the income of the several trusts was reallocated to petitioners and whether petitioners are entitled to cost_of_goods_sold in excess of that allowed by respondent findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in texas at the time that they filed their petitions in petitioners incorporated stejskal enterprises inc stejskal enterprises inc operated retail stores in kansas selling health supplements and other products petitioners were corporate officers and were actively involved in the operations of stejskal enterprises inc stejskal enterprises inc elected to be taxed as an s_corporation commencing on or about date during the businesses formerly conducted by stejskal enterprises inc were primarily conducted under the name stejskal enterprises trust with a small portion conducted under the name bioactive kansas trust during the business was conducted through retail stores in kansas and one store in texas separate books and bank accounts were maintained for the kansas stores and the texas store bioactive kansas trust filed a form_1041 u s income_tax return for estates and trusts for on schedule c profit or loss from business bioactive kansas trust reported gross_receipts of dollar_figure the gross_receipts reported by bioactive kansas trust were attributed to petitioners in the statutory_notice_of_deficiency sent to petitioners stejskal enterprises trust filed a form_1041 for on schedule c of that return stejskal enterprises trust reported gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure the cost_of_goods_sold amount was computed on the schedule c as follows inventory at beginning of year dollar_figure purchases big_number total big_number less inventory at end of year big_number total cost_of_goods_sold dollar_figure the trial balance for stejskal enterprises trust as of date showed purchases in the amount of dollar_figure the beginning_inventory reported on schedule c coincided with the amount reported at the end of neither the trial balance nor any other record produced by petitioners showed an amount for ending inventory corresponding with the amount reported on the schedule c the amount shown as ending inventory dollar_figure was carried forward on other returns including an amended_return for filed for stejskal enterprises trust in date audit of petitioners’ individual returns and the returns for the various trusts commenced in petitioners declined to meet with the internal_revenue_service agent the agent met with petitioners’ daughter-in-law bonnie stejskal and janet s wilkerson wilkerson the certified_public_accountant who prepared returns for petitioners and for the trusts bonnie stejskal signed the form sec_1041 for stejskal enterprises trust and bioactive kansas trust among the adjustments to petitioners’ income made in the notices of deficiency was to reduce purchases by stejskal enterprises trust to dollar_figure and consequently to reduce cost_of_goods_sold to dollar_figure opinion paragraph of the stipulation that was filed at the time of trial set forth that petitioners concede that they bear the burden_of_proof under sec_7491 on all income expense and deduction issues to be tried petitioners also conceded the negligence_penalty under sec_6662 and the addition_to_tax for failure_to_file timely under sec_6651 the issues for trial were identified in petitioners’ counsel’s opening statement as follows the question is whether all of the deposits from one account to another who had as their source funds that have already been counted as a gross deposit for one account have they been accounted for in the gross_income figure that’s one issue then the other issue about the cost_of_goods_sold i just say this so whatever cost_of_goods_sold indicate that the testimony that you hear and when these items were purchased we’re trying to deal with items that were purchased from january through december in the taxable_year we’re not trying to get any adjustments outside of that for anything so we’re strict cash_basis and that’s it that more or less outlines the testimony i expect to present nowhere in their posttrial briefs do petitioners point to any evidence that would establish that the gross_receipts reported by bioactive kansas trust were included more than once in any calculation of gross_receipts ultimately attributed to petitioners nowhere in their posttrial briefs do petitioners point to any evidence of the correct amount of purchases to be included in the cost_of_goods_sold calculation for the businesses during the arguments set forth in petitioners’ briefs do not address the issue of purchases identified at the commencement of trial petitioners’ argument in their briefs with respect to the cost_of_goods_sold issue claims unexplained and unquantified inventory adjustments such as alleged shrinkage yet no correction of the ending inventory had been made on filings as late as date at the time of trial wilkerson admitted that the amount shown on the tax_return as purchases during was an error which she attributed to an input error into the computer_program that i use for tax preparation by a part-time person i had working for me wilkerson testified q petitioners’ counsel as far as the cost_of_goods_sold is concerned that’s on the return versus the one that’s on the workpapers or the accounting_records which one is accurate a wilkerson the ones that--in the accounting_records q so that would mean that the return was overstated by dollar_figure a yes petitioners have not shown any error in respondent’s calculation of cost_of_goods_sold for in their briefs petitioners disregard their concession at trial of the negligence_penalty and they argue that the penalty amount should be reduced even if petitioners were not bound by their stipulation which they are they have not identified much less established any adjustments not due to negligence that would justify reduction of the penalty the record in these cases is thus devoid of any credible_evidence from petitioners that would substantiate any of their claims the parties’ briefs devote substantial space to quarreling with what the revenue_agent did or did not do--matters irrelevant to the issues in these cases see 62_tc_324 petitioners’ concession in the stipulation that they bear the burden_of_proof on all issues is consistent with their failure to cooperate during the course of the audit the absence of required books_and_records during the audit or at trial and their failure to present credible_evidence at trial see sec_7491 because of their concession it is unnecessary for us to make any findings concerning events occurring during the audit respondent does not dispute that petitioners would be entitled to offset against gross_receipts any substantiated deductions attributable to bioactive kansas trust however petitioners produced only bonnie stejskal’s vague testimony which did not identify explain or quantify any of the alleged deductions and expenses there is no evidentiary basis in this record for any estimates of deductible expenses see 245_f2d_559 5th cir 85_tc_731 petitioners have failed to prove that they are entitled to any adjustments other than those set forth in the stipulations to give effect to the stipulations decisions will be entered under rule
